USCA4 Appeal: 22-6601      Doc: 10         Filed: 11/23/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6601


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        RYAN CRAIG BROWN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:08-cr-00184-RBH-1)


        Submitted: November 17, 2022                                 Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Ryan Craig Brown, Appellant Pro Se. Katherine Hollingsworth Flynn, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6601      Doc: 10         Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Ryan Craig Brown appeals the district court’s orders (1) denying Brown’s motion

        for compassionate release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

        the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239; and (2)

        denying his motion for reconsideration. After reviewing the record, we conclude that the

        district court did not abuse its discretion in denying Brown’s motions. See United States

        v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam) (stating standard of review for

        § 3582(c)(1)(A)(i) motion), cert. denied, 142 S. Ct. 383 (2021); Wicomico Nursing Home

        v. Padilla, 910 F.3d 739, 750 (4th Cir. 2018) (stating standard of review for Rule 59(e)

        motion). Accordingly, we affirm the district court’s orders. United States v. Brown,

        No. 4:08-cr-00184-RBH-1 (D.S.C. Jan. 14, 2022; Mar. 23, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2